Fourth Court of Appeals
                                  San Antonio, Texas
                                       August 22, 2018

                                     No. 04-17-00033-CV

    Michael MACS, High Cotton Holdings, LLC, Ranger O&G Operating LLC and Ranger
                               Exploration Corporation,
                                     Appellants

                                               v.

                         Christopher LENAHAN d/b/a CPL Services,
                                        Appellees

                 From the 218th Judicial District Court, La Salle County, Texas
                              Trial Court No. 16-07-00088-CVL
                          Honorable Russell Wilson, Judge Presiding


                                        ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Karen Angelini, Justice
              Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Irene Rios, Justice

       The court has considered the appellee/cross appellant’s motion for rehearing en banc, and
the motion is DENIED.

                                                    _________________________________
                                                    Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of August, 2018.


                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court